Citation Nr: 1308124	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-50 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left wrist disability.

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected foot, heel, ankle and back disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966; December 1974 to March 1978; and December 1980 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part denied service connection for arthritis of the left wrist and a bilateral hip condition.

In January 2013, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.  

In August 2012 argument, the Veteran indicated that in an October 2008 statement, his representative mistakenly appealed the instant claim for service connection for left wrist disability rather than the denial of a rating in excess of 10 percent for service-connected right wrist disability contained in an October 2007 rating decision.  The Veteran indicated that had the October 2008 statement properly disagreed with the denial of the rating in excess of 10, it would have constituted a timely notice of disagreement.   Consequently, he felt that VA should consider the issue of entitlement to a rating in excess of 10 percent for right wrist disability and as being on appeal.  Unfortunately, as VA did not receive a written communication from the Veteran or his representative expressing dissatisfaction or disagreement with the October 2007 decision pertaining to denial of a rating in excess of 10 percent for a right wrist disability within one year of October 29, 2007, a timely notice of disagreement with respect to this issue has not been received, even when taking into account the Veteran's explanation that his representative made a mistake.  See 38 C.F.R. § 20.201.  In short, the Board is bound by this governing regulation.  Id.  

In August 2012 argument, the Veteran also indicated that it was his intent to appeal the October 2007 denial of a rating in excess of 20 percent for his low back disorder in the October 2008 statement, but his service officer erred in not listing it as part of his notice of disagreement.  Consequently, he felt that VA should consider the issue of entitlement to a rating in excess of 20 percent for his low back disorder as being on appeal.  Likewise, VA did not receive a written communication from the Veteran or his representative expressing dissatisfaction or disagreement with the October 2007 decision pertaining to denial of a rating in excess of 20 percent for the low back disability within one year of October 29, 2007.  See 38 C.F.R. § 20.201.  However, the Veteran was afforded a VA examination in April 2008 that contained pertinent finings related to his low back.  See 38 C.F.R. § 3.156(b).  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The Veteran raised the issues of entitlement to a higher rating for his right wrist disability and entitlement to service connection for an acquired psychiatric disorder (i.e., sleeplessness, anxiety, and depression) as secondary to service-connected disability in December 2009.  In August 2012, he also appears to be claiming service connection for residuals of exposure to ionizing radiation.  THESE MATTERS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Board finds it necessary to remand this claim to the agency of original jurisdiction (AOJ) for additional development.



Left wrist

The Veteran's service treatment records do not show any findings or complaints of left wrist pathology.  They do reveal that in May 1977, the Veteran was climbing from one window to another (he was locked out at the time) when he fell from the third story ledge of his barracks.  He suffered bilateral calcaneus fractures, a compression fracture at L-3 and a transverse process fracture at L-2.  In January 1978, apparently after slipping and falling while using his crutches, an X-ray also showed that the Veteran had a fractured right lunate (i.e. wrist bone).   

A January 1978 Medical Board report then shows that the Veteran had tenderness over the right dorsal aspect of the right wrist with no swelling or loss of motion of the wrist evident.  An X-ray of the wrist appeared to reveal a transverse fracture of the lunate on the right.  The final diagnoses were right lunate fracture, bilateral calcaneal fractures, foot drop, left, fracture of the transverses process of L2, healed, and compression fracture, L1, healed.  Treatment notes subsequent to these injuries include findings of "traumatic arthritis" but there is no specific finding indicative of arthritis in either wrist.  

On VA examination in August 1978, the Veteran reported that in May 1977 he fell of a ledge and landed on his feet and hands.  His wrists were not examined at that time.  

A February 1996 VA orthopedic consultation report shows that the Veteran reported that he suffered injuries to his wrists when he fell during service.  Examination of the left wrist was normal at that time.  

At a February 2007 VA examination done on behalf of VA, the Veteran reported that when he fell during service he landed on his feet and then on his wrists.  He indicated that he suffered bilateral wrist fractures at that time.  He reported current intermittent wrist pain associated with weakness and lack of endurance.  X-rays of the wrists produced findings of arthritic changes in both wrist joints with no obvious fractures.  The examiner diagnosed bilateral wrist arthritis with prior history of bilateral wrist fractures.  

During the January 2013 Board hearing, the Veteran testified that he hurt both wrists during the fall off the three story building in service.  He indicated that he landed on cobblestone and fell forward onto his hands, injuring both of his wrists.  Further, the Veteran reported that he received initial treatment for his left wrist during service in Okinawa and then in Bethesda.  He also appeared to indicate that he had had problems with his left wrist ever since that time.  

Given the severity of the Veteran's in-service injuries and fall, as well as his history given shortly after service in August 1978 of having injured both wrists as a result of the fall, the Board finds the Veteran's statements of suffering a left wrist injury during service to be credible.  The February 2007 VA examiner's diagnosis of bilateral wrist arthritis with prior history of bilateral wrist fractures suggests a relationship between the Veteran's current disability and his in-service injury, but this remains unclear.  The Board also points out that the Veteran is a physician's assistant and has some medical training.  On remand, he should be afforded a VA examination with an opinion as to the etiology of his left wrist disorder.


Bilateral hips  

The Veteran's service connected disabilities include residuals of left calcaneus fracture with weakness of the left ankle and pes planus, residuals of right calcaneus fracture with weakness of the right ankle and pes planus, left foot drop, focal injury to the distal deep peroneal nerves of the right leg, and residuals, compression fracture of L1 and fractured transverse process of L2.   He has essentially alleged that his current hip disability is directly related to his fall in service and/or secondary to his service-connected foot, heel, ankle and back disabilities.  As noted above, the Veteran is a physician's assistant and has some medical training.  



During an August 1978 VA outpatient visit, the Veteran was noted to be limping while walking.  He reported that he experienced pain after 10 to 15 minutes of walking.  During a February 1996 VA examination, the Veteran's gait was found to be normal save for a left foot drop syndrome.  During the February 2007 VA examination, the Veteran reported hip pain, worse on the left than on the right that had started recently.  He indicated that he had been walking with a limp for prolonged periods of time.  He also noted numbness and tingling in the bilateral lower extremities, which caused him to constantly change position to attempt to avoid these symptoms.  An April 2008 X-ray of the bilateral hips produced a diagnostic impression of minor degenerative changes of both hips, left greater than right, trochanteric enthesopathy and minimal sclerosis around the SI joints.  

During the January 2013 Board hearing, the Veteran testified that he experienced some level of injury to the hips during the fall in service due to the jarring impact.  He also appeared to allege that he developed his bilateral hip disability as result of his already service-connected bilateral foot and ankle disabilities.  

Given the Veteran's allegation that his current hip disabilities are secondary to his ankle, foot and/or back disabilities, and given that the record includes evidence indicating that he may have walked with an altered gait over the years, at least in part due to service-connected foot drop, the Board finds that a current VA examination is necessary to determine the likelihood that his current bilateral hip disability is related to service and/or his already service-connected foot, heel, ankle and back disabilities.  

As the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained, as he has reported receiving VA treatment since 1978.

Accordingly, the case is REMANDED for the following action:



1.   Make arrangements to obtain the Veteran's complete VA treatment records (to include any archived records) from the Cleveland and/or Brecksville VA treatment facilities, dated since March 1978.

2.  After completing the above development, schedule the Veteran for a VA orthopedic examination of his left wrist and hips.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, particularly the fall from a third story ledge in May 1977. 

The examiner should  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left wrist disability had its clinical onset during active service or is related to any in-service disease, event, or injury, particularly the fall from a third story ledge in May 1977. 

For the purpose of providing the above opinions, the examiner should assume that the Veteran did injure his left wrist and hips during service in May 1977 when he fell from a third story ledge.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disorder was (a) caused by, or (b) aggravated by the Veteran's service-connected residuals of left calcaneus fracture with weakness of the left ankle and pes planus, left foot drop, residuals of right calcaneus fracture with weakness of right ankle and pes planus, focal injury to the distal deep peroneal nerves of the right leg, and/or residuals of compression fracture of L1 and fractured transverse process of  L2.  The examiner should specifically consider the effect that any altered gait may have had on the Veteran's hips.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





